             Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 1 of 6 Page ID #:588


                                                     (
     AO 93 (Rev. 12109) Search and Seizure Warrant (Page L)

                                                                      Return
     Case N o.:                             Date and time warrant executed:       Copy ofwam;nt and inventory left with: ..A
                                                                                  feH '" Of'+1ce. i 5Ui I L i nc.. c, l-n- ""Ye ·
      8:1 8-00557                           (0           ~ ?I)   <v    7 :D3                      C.
     Inventory made in the presence of:

     Inventory of the property taken and name ofany person(. seized:
    [Please provide a description that would be sufficient to demonstrate that the items seized fall within the items authorized to be
    seized pursuant to the warrant ( e.g., type of documents, as opposed to "miscellaneous documents") as well as the approximate
    volume of any documents seized (e.g., number ofboxes). If reference is made to an attached description of property, specify the
    number of pages to the attachment and any case number appearing thereon.]
             Eo ~eu.xe.<l o+- 3:~ ~ pr,.
                                                         5
            Dc.X<',~l ef. ,r ~{Y Gt-(c,cVleol +o+a I"' 1
                              0
                                  ,.,                                                             (-F, "e )     'Po,Jf'-.5




    I declare under penalty ofp e,jury that I am an officer who executed this warrant and that this inventory is correct and
    was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.




    Date:    "I 5 /lo 1-8




USA: PVK for Beth Altman 608-250-5495 (W.D. Wi .)
           Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 2 of 6 Page ID #:589
                                     U.S. FOOD AND DRUG ADMINISTRATION
                                 OFFICE OF CRIMINAL INVESTIGATIONS




                                     INVENTORY OF ITEMS SEIZED
           CASE NUMBER:       17 -    LAC -    715 -   0257
           DATE OF SEARCH:   10/31/2018                START TIME: 0703                           END TIME:   1230
           SITE ADDRESS:     5241 LINCOLN AVE., UNIT B6, CYPRESS, CA 90630


ITEM #      QTY   DESCRIPTION OF EVIDENCE

                  (1) ACER LAPTOP NXMG7AA00644100B417200




                                                                             .......... •"-"""·




OCI Form 4200
           Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 3 of 6 Page ID #:590
                                          U.S. FOOD AND DRUG ADMINISTRATION
                                       OFFICE OF CRIMINAL INVESTIGATIONS




                                          INVENTORY OF ITEMS SEIZED
            CASE NUMBER:           17 -     LAC -    715 -   0257
            DATE OF SEARCH:       10/31/2018                 START TIME: 0703           END TIME:     1230
            SITE ADDRESS:         5241 LINCOLN AVE., UNIT B6, CYPRESS, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      PERFUMERS APPRENTICE RECEIPT

   2                  PRODUCT CATALOG, QUOTES, PACKING SLIPS, BROCHURE
                                                                                   ''
  3                   INVOICES, INVENTORY

  4                   BUSINESS TAX CERTIFICATE

  5                   INVOICES, REVIEW OF PRODUCTS, BANK RECEIPTS, NOTES

  6                   (1) PACKING SLIP FROM INDUSTRIAL CONTAINER & SUPPLY TO HASIM DISTRIBUTION "THOMAS
                      SALAZAR"; (1) INDUSTRIAL CONTAINER & SUPPLY LABEL; (1) UPS LABEL TO THOMAS SALAZAR WITH
                      EMPTY BOTTLES




OCI Form 4200
           Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 4 of 6 Page ID #:591
                                          U.S. FOOD AND DRUG ADMINISTRATION
                                       OFFICE OF CRIMINAL INVESTIGATIONS




                                          INVENTORY OF ITEMS SEIZED
            CASE NUMBER:           17 -     LAC -    715 -   0257
            DATE OF SEARCH:        10/31/2018                START TIME: 0703             END TIME:    1230
            SITE ADDRESS:          5241 LINCOLN AVE., UNIT B6, CYPRESS, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      (2) INDIVIDUALLY PACKAGED ITEMS LABELED (1) "NATTOKINASE" AND (1) "LIPOPO"

   2                  (5) FIVE BOTTLES, TESTED BY CBP CHEMIST TESTING POSITIVE FOR SILDENAFIL ANALOG

  3                   (1) BOTTLE TESTED BY CBP CHEMIST KEN HUH TESTED POSITIVE FOR SILDENAFIL ANALOG




OCI Form 4200
            Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 5 of 6 Page ID #:592
                                             U.S. FOOD AND DRUG ADMINISTRATION
                                         OFFICE OF CRIMINAL INVESTIGATIONS




                                             INVENTORY OF ITEMS SEIZED
              CASE NUMBER:            17 -    LAC -    715 -    0257
              DATE OF SEARCH:        10/31/2018                 STARTTIME: 0703            END TIME:   1230
              SITE ADDRESS:          5241 LINCOLN AVE., UNIT B6, CYPRESS, CA 90630


ITEM #            QTY   DESCRIPTION OF EVIDENCE

                        (1) PILL PRESS COMPONENT, BEIGE

  2                     (2) BENCHMARK HOT PLATE STIRRERS 113760-HS (1) STAINLESS STEEL CYLINDER

  3                     "COOL STIR" "LARGE VOLUME MAGNETIC STIRRER"

  4                     (1) KITCHEN AID ARTISAN MIXER IN GREY




OCI   Form 4200
-------------
           Case 8:18-mj-00557-DUTY Document 4 Filed 11/16/18 Page 6 of 6 Page ID #:593
                                            U.S. FOOD AND DRUG ADMINISTRATION
                                         OFFICE OF CRIMINAL INVESTIGATIONS




                                            INVENTORY OF ITEMS SEIZED
            CASE NUMBER:             17 -     LAC -    715 -   0257
            DATE OF SEARCH:          10/31/2018                START TIME: 0703          END TIME:     1230
                                  --------                                   -----                     -----
            SITE ADDRESS:            5241 LINCOLN AVE., UNIT B6, CYPRESS, CA 90630


ITEM#           QTY   DESCRIPTION OF EVIDENCE

                      PACKAGING MATERIAL

   2                  1 RHINO ZEN HARD PILL, 2 GINSENG PILL, 1 RHINO ZEN 69 & PACKAGING, 1 BOTTLE MIRA PHARM 22

  3                   ENHANCED MALE SEXUAL PERFORMANCE BLUE CAPSULES

  4                   ENHANCED MALE SEXUAL PERFORMANCE BLUE CAPSULES

  5                   CONTRALL

  6                   TABS OF RED/DARK BLUE MULTI-COLORED CAPSULES

  7                   TABS AND BAGS OF VARIOUS CAPSULE COLORS

  8                   JAGUAR, STAG

  9                   RHINO, BLACK STALLION, STAG, JAGUAR

  10                  BOX LABELED RHINO 69 CONTAINING FINISHED INDIVIDUALLY PACKAGED CAPSULES

  11                  SAMPLE OF PACKAGING MATERIALS




OCI Form 4200
